     Case 1:17-cv-05575-AJN-OTW Document 168 Filed 09/11/20 Page 1 of 16


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Hamilton International Ltd.,                                                      9/11/2020

                       Plaintiff,
                                                                     17-CV-5575 (AJN)(OTW)
                –v–
                                                                      FINDINGS OF FACT &
 Vortic LLC, et al.,                                                 CONCLUSIONS OF LAW

                       Defendants.



ALISON J. NATHAN, District Judge:

       This litigation involves a watch previously sold by Defendant Vortic LLC (“Vortic”).

Plaintiff Hamilton International Limited (“Hamilton”), a Swiss watchmaker, argues that the

watch infringed on its trademark and brings claims of infringement, counterfeiting, dilution, and

unfair competition. A one-day bench trial was held on February, 19, 2020.

       For the following reasons, the Court finds that the product at issue was unlikely to cause

confusion and enters judgment for Defendants on all claims.

I.     BACKGROUND

       The background of this case is described in detail in the Court’s previous Opinions, and it

only briefly recounts it here. See Dkt. No. 115 (“SJ Op.”); Dkt. No. 128 (“Reconsideration

Op.”). Vortic is a watchmaker that specializes in restoring antique pocket watches and

converting them into wristwatches. See Custer Direct Testimony Affidavit (“Custer Aff.”) ¶¶

15-17. Vortic’s majority owner and co-founder is Defendant Robert Custer. Tr. 9-10. From

2014 to 2016, Vortic sold a watch called “The Lancaster,” named after Lancaster, PA, where the

Hamilton Watch Co. was originally located. Custer Aff. ¶¶ 21, 34. It was made with a historic,

restored, “Railroad-Era” movement produced by the Hamilton Watch Company. Id. ¶ 22. In


                                                1
      Case 1:17-cv-05575-AJN-OTW Document 168 Filed 09/11/20 Page 2 of 16


this context, “movement” refers to the internal mechanism of the watch with antique hands and

face attached. All of the antique parts Vortic uses come from 1894 to 1950, although it is not

clear exactly where parts for the Lancaster fall in that range. Tr. 78. The other parts of the

wristwatch are produced by Vortic and the ultimate product is also assembled by Vortic. Custer

Aff. ¶ 17, 18, 22. The “Hamilton” mark remains visible on the antique face of the watch. See

Exhs. I, 12. The Lancaster has a Gorilla Glass back which makes the internal workings visible,

and “Hamilton” can also be seen on one part of the movement. Id. Around the ring in the rear of

the watch is engraved “Vortic,” along with “The Lancaster” and a serial number. Id. In total, 58

watches were either sold or gifted. Tr. 14. Hamilton, which is still in existence, but has since

relocated to Switzerland, became aware of The Lancaster and sent Vortic a cease and desist

letter. On July 21, 2017, Hamilton launched this action against Vortic and the company’s

founder, Robert Custer. 1 See Dkt. No. 1.

II.     TRADEMARK INFRINGEMENT

        A.       Legal Standard

        The Court recounts the applicable legal standard as described in its summary judgment

opinion. See Dkt. SJ Op. at 3-5. A “plaintiff in a trademark infringement action must show that

defendant (1) without consent, (2) used in commerce, (3) a reproduction, copy or colorable

imitation of plaintiff's registered mark, as part of the sale or distribution of goods or services, and

(4) that such a use is likely to cause confusion.” Gruner + Jahr USA Publ. v. Meredith Corp.,

991 F.2d 1072, 1075 (2d Cir. 1993) (citing 15 U.S.C. § 1114(1)(a)). Plaintiff bears the burden of

proving each of these elements by a preponderance of the evidence. Only the likelihood of

confusion is in dispute in this case. Plaintiff bears the burden to demonstrate a likelihood of



1
 Plaintiff appears to have accidentally sued another entity, Vortic Technology LLC, that has no connection to the
Lancaster. The claims against it were dismissed at trial without objection. Tr. 154.

                                                         2
     Case 1:17-cv-05575-AJN-OTW Document 168 Filed 09/11/20 Page 3 of 16


confusion by a preponderance of the evidence. See Star Indus., Inc. v. Bacardi & Co. Ltd., 412

F.3d 373, 391 (2d Cir. 2005).

       The Second Circuit applies the landmark, multifactor test from Polaroid Corp. v. Polarad

Electronics Corp. when determining the likelihood of confusion in trademark cases. See 287

F.2d 492 (2d Cir. 1961). This analysis looks to “[1] the strength of his mark, [2] the degree of

similarity between the two marks, [3] the proximity of the products, [4] the likelihood that the

prior owner will bridge the gap, [5] actual confusion, and [6] the reciprocal of defendant’s good

faith in adopting its own mark, [7] the quality of defendant's product, and [8] the sophistication

of the buyers” as relevant variables. Id. at 295. The touchstone when considering the Polaroid

factors is the existence of “a probability of [consumer] confusion, not a mere possibility.”

Streetwise Maps v. VanDam, Inc., 159 F.3d 739, 743 (2d Cir. 1998). In other words, “whether

numerous ordinary prudent purchasers are likely to be misled or confused as to the source of the

product in question because of the entrance in the marketplace of defendant’s mark.” Playtex

Prods. v. Georgia-Pacific Corp., 390 F.3d 158, 161 (2d Cir. 2004) (internal quotation marks and

citations omitted).

       However, the Polaroid factors are not to be applied as a “mechanical process,” nor are

they exhaustive. Guthrie Healthcare Sys. v. ContextMedia, Inc., 826 F.3d 27, 37 (2d Cir. 2016)

(quoting Nabisco, Inc. v. Warner-Lambert Co., 220 F.3d 43, 46 (2d Cir. 2000)). As the Second

Circuit has cautioned repeatedly, “depending on the complexity of the issues, ‘the court may

have to take still other variables into account.’” Savin Corp. v. Savin Group, 391 F.3d 439, 456

(2d Cir. 2004) (quoting Polaroid, 287 F.2d at 495)). In cases such as this one, involving

modified genuine products, the Supreme Court has found whether the defendant adequately

disclosed the origins of the product to be dispositive. See Champion Spark Plug Co. v. Sanders,

331 U.S. 125 (1947); Prestonettes, Inc. v. Coty, 264 U.S. 359 (1924); see also Nora Beverages,


                                                 3
     Case 1:17-cv-05575-AJN-OTW Document 168 Filed 09/11/20 Page 4 of 16


Inc. v. Perrier Grp. of Am., Inc., 269 F.3d 114, 119 (2d Cir. 2001) (“Although no one factor is

necessarily dispositive, any one factor may prove to be so.”).

       In Champion, the defendant sold repaired and reconditioned used spark plugs that were

initially manufactured by the plaintiff. See 331 U.S. at 126. The Supreme Court held that the

defendant could continue to display the plaintiff’s trademark on his sparkplugs, so long as the

sparkplugs also had “Repaired” or “Used” conspicuously stamped on them and their packaging

indicated that the defendant had done the restoration. Id. at 127, 130. The Court explained that

in such circumstances, “[f]ull disclosure” of the products’ origins was “all the protection to

which [the plaintiff] was entitled.” Id. at 130. Since the sparkplugs were second-hand goods and

consumers would naturally expect a used or repaired good to be inferior, conspicuously labeling

the goods as used or repaired constituted full disclosure. Id. It was otherwise permissible for the

goods to retain the Champion trademark even if it means that the defendant benefits from

plaintiff’s goodwill or “gets some advantage from” plaintiff’s mark. Id. The Court cautioned

that it would be possible to imagine a case “where the reconditioning or repair would be so

extensive or so basic that it would be a misnomer to call the article by its original name, even

though the words ‘used’ or ‘repair’ were added.” Id. at 129. Outside those rare circumstances,

however, a refurbished product may bear the original maker’s mark.

       Courts in this Circuit have likewise found the adequacy of disclosure, or lack thereof, to

be dispositive when determining the likelihood of confusion caused by a modified genuine

product. See, e.g., H.L. Hayden Co. v. Siemens Medical Sys., Inc., 879 F.2d 1005, 1022-24 (2d

Cir. 1989); Cartier v. Aaron Faber, Inc., 396 F. Supp. 2d 356, 359 (S.D.N.Y. 2005); Bumble Bee

Seafoods, L.L.C. v. UFS Indus., Inc., No. 04-cv-2015, 2004 U.S. Dist. LEXIS 13897, at *6-*15

(S.D.N.Y. July 20, 2004); Eastman Kodak Co. v. Photaz Imports, 853 F. Supp. 667, 674

(W.D.N.Y. 1993), aff’d, 28 F.3d 102 (2d Cir. 1994) (table). These decisions look to Champion


                                                 4
     Case 1:17-cv-05575-AJN-OTW Document 168 Filed 09/11/20 Page 5 of 16


as a substitute or crucial supplemental factor to a traditional Polaroid likelihood of confusion

analysis. “Full disclosure,” Champion, 331 U.S. at 130, thus matters if it prevents “numerous

ordinary prudent purchasers” from being “misled or confused as to the source of the product,”

Playtex Prods., 390 F.3d at 161.

       In determining the likelihood of confusion, the Court will therefore give strong weight to

the “full disclosure” factor, while also considering the traditional Polaroid variables it finds to be

applicable. See Int’l Info. Sys. Sec. Certification Consortium v. Sec. Univ., LLC, 823 F.3d 153,

160 (2d Cir. 2016) (“[C]ases may certainly arise where a factor is irrelevant to the facts at

hand.”) (quoting Arrow Fastener Co. v. Stanley Works, 59 F.3d 384, 400 (2d Cir. 1995)).

       B.      There is “Full Disclosure” Under Champion

       The Court finds that Vortic’s advertisements and marketing materials, as well as the

watch itself, provided full disclosure under Champion.

       First, the Court finds that all of Vortic’s advertising and marketing materials in the record

would accurately convey to the ordinary prudent purchaser that the only connection of any kind

between Hamilton and Vortic is that Vortic used antique Hamilton watch movements and parts

for its Lancaster watch. For example, the Vortic website’s description of the watch clearly stated

that the Lancaster was one of “Vortic’s flagship line of watches” and that “[a]ll of the

components (movement, dial, hands) between the two Gorilla Glass crystals ~100 years old and

started their life in a Railroad-era pocket watch made by the Hamilton Watch Company.” Exh. 2

to Custer Aff. The website’s product description further states that Vortic uses “vintage

movements whose case has been scrapped for its precious metal value, and meticulously restores

the inner workings in order to build a completely custom watch around it.” Id. While the

Hamilton mark is visible in a picture, Vortic’s logos predominate. Id.; see also Custer Aff. ¶ 42.




                                                  5
     Case 1:17-cv-05575-AJN-OTW Document 168 Filed 09/11/20 Page 6 of 16


       Likewise, in a Vortic magazine advertisement, the ad copy states in part that “[e]ach

piece is custom fabricated using railroad era, American made pocket watch movements to create

a timeless one of a kind wristwatches.” Exh. A. And while the Hamilton mark is also visible on

a picture, the Vortic mark again clearly predominates over it. Any viewer of this advertisement

would come away with an accurate understanding of the relationship between Vortic and

Hamilton. Id.; see also Exh. 8 (watch forum post explaining that Vortic “salvages” antique

pocket watch movements and restores them for their watches); Exh. 9 (twitter post from Vortic’s

account stating that the Hamilton component is in “our [i.e. Vortic’s]” watch); Exh. 31

(Kickstarter posting stating that Vortic uses “vintage pocket watch movements” including

Hamilton’s and explaining manufacturing and restoration process). Mr. Custer testified that

these advertisements are consistent with Vortic’s general approach to convey how it makes the

watches. He also testified that Vortic includes details about its manufacturing and the

incorporation of the antique movements with every watch it sells. Custer Aff. ¶¶ 40-44; see also

Tr. 26-27.

       Vortic’s website and marketing materials do not suggest any affiliation or sponsorship

between Vortic and Hamilton but rather convey accurately that the restored Hamilton

movements and parts are only “constituent[s] in the article now offered as new and changed.”

Prestonettes, 264 U.S. at 369. This is full disclosure that would prevent substantial numbers of

ordinary prudent purchasers from being confused.

       The Court also finds that the watch itself, viewed in isolation, provides full disclosure by

the standard elucidated in Champion. Having viewed a physical example of a Lancaster as well

as pictures in the record, the Court finds that the watch obviously presents to a viewer as restored

antique pocket watch movement, face, and hands that have been reincorporated into a new

wristwatch. See Exhs. I, 12. This would be true even if the watch was viewed only from the


                                                 6
     Case 1:17-cv-05575-AJN-OTW Document 168 Filed 09/11/20 Page 7 of 16


front or only from the back, and even if the viewer did not have any prior knowledge about the

watch. Several factors lead the Court to this conclusion, including that the watch is much larger

than the typical wristwatch and that there is a large knob at the 12 o’clock position which is

immediately recognizable as being from a pocket watch, rather than a wristwatch which usually

has the movement at 3 o’clock. Additionally, the hands, face, and movement have a patina,

style, and look that convey that they are restored antiques. Furthermore, the Court finds that the

watch itself would convey to any ordinary prudent purchaser that the watch was made by Vortic

and that the Hamilton mark is only displayed because Hamilton created the original movement,

face, and hands that have subsequently been restored. The Court notes that “Vortic,”

“Lancaster,” and the serial number are all prominently engraved on the case while the Hamilton

mark is only visible inside the glass case, on a movement and face that appear obviously antique.

       While the disclosure provided by the watch is not equivalent to the more complete

disclosure provided by Vortic’s advertisements, such detail from the product itself is not required

under Champion. It was sufficient in that case that the sparkplugs clearly conveyed that they

were “used” or “repaired.” Champion, 331 U.S. at 127, 129. While the watches in this case

have been modified to a greater extent than the sparkplugs in Champion, the Court finds that the

Lancaster itself provides more disclosure as to the extent of the modification and restoration.

And the Court notes that the only components that do bear the Hamilton trademark, the face and

the movement have, as in Champion, been “restor[ed], so far as possible, of their original

condition.” Champion, 331 U.S. at 129. It is thus no “misnomer to call [them] by [their]

original name.” Id.; see also Prestonettes, 264 U.S. at 369. Moreover, the presence of full

disclosure prevents undue interference with the ability of Plaintiff to control its reputation.

       As Plaintiff points out, the Lancaster does not have any particular words stamped on it

that on their own create full disclosure, as was the case in Champion. But if the overall design


                                                  7
     Case 1:17-cv-05575-AJN-OTW Document 168 Filed 09/11/20 Page 8 of 16


and the engravings, rather than a particular stamp, convey full disclosure with sufficient clarity

and conspicuousness, there is no reason why the result should be any different. See Ford Motor

Co. v. Ultra Coachbuilders, Inc., Case No. EDCV 00-00243-VAP, 2000 U.S. Dist. LEXIS

20173, at *15-*16 (C.D. Cal. July 11, 2000) (stretch limousine version of Ford automobile did

not infringe on Ford’s trademark because the modifications were “apparent”). Indeed, the Court

believes that the Lancaster compares favorably with the sparkplugs from Champion. Those

sparkplugs did not bear information indicating that someone other than the original manufacturer

had done the restoration. Any defects in the restoration process may have been laid at the feet of

the original manufacturer. In contrast, the Lancaster not only provides full disclosure as to the

extent of the modification and restoration, but also provides full disclosure as to the identity of

the restorer and modifier. Thus, a viewer of a Lancaster in isolation would have an even more

accurate picture of the product than a viewer would have received from the unpackaged

sparkplugs in Champion.

       Plaintiff does not dispute that the existence of full disclosure can be a relevant factual

question, but rather makes several attempts to find fault with the quality of the disclosure.

Plaintiff’s principal argument is that Defendants must come forward with evidence that the full

disclosure is effective. As an initial matter, Mr. Custer’s testimony to the effect that neither he

nor his company encountered individuals who were confused about the relationship or lack

thereof between Vortic and Hamilton would seem to meet this burden, particularly given

Vortic’s small size. See Custer Aff. ¶¶ 29, 48-50. But more importantly, the case law on which

Plaintiff relies for this proposition did not involve modified genuine products. See, e.g. Home

Box Office, Inc. v. Showtime/The Movie Channel, Inc., 832 F.2d 1311, 1316 (2d Cir. 1987).

Champion, which did involve a modified genuine product, did not place such a burden on the

defendants and neither have courts in this circuit that have applied Champion. See, e.g.,


                                                  8
     Case 1:17-cv-05575-AJN-OTW Document 168 Filed 09/11/20 Page 9 of 16


Champion, 331 U.S. at 127, 129; H.L. Hayden Co., 879 F.2d at 1022-24; Cartier, 396 F. Supp.

2d at 359; Bumble Bee Seafoods, 2004 U.S. Dist. LEXIS 13897, at *6-*15; Eastman Kodak Co.,

853 F. Supp. at 674.

       Second, Plaintiffs argue that the disclosure is insufficient because it fails to disclose

particular modifications to the movement or that Vortic sometimes uses parts from other antique

Hamilton watch movements in its restorations. The only modification to the movement

mechanism referenced in the record is the replacement of one lever which makes it easier for

users to change time. At trial, Mr. Custer testified about how this modification works, describing

it as a minor procedure that “doesn't alter the function of [the movement] at all.” Tr. 48-49. This

evidence is uncontroverted. Plaintiff has put forth no reason to believe that this apparently slight

modification is particularly significant to consumers or that it is somehow material to a

likelihood of confusion. With regard to Vortic’s use of vintage parts from other antique

Hamilton watches to complete its restorations, the Court finds that this is a technique that

virtually anyone would expect in the restoration of an antique watch movement. Cf. Champion,

331 U.S. at 129 (“inferiority is expected in most second-hand articles.”). Moreover, this

technique is not material to the likelihood of confusion: the watch still contains an antique

Hamilton watch movement with antique Hamilton watch parts. Mr. Custer’s uncontroverted

testimony at trial stated that when restoring a watch, Vortic only uses parts for the same model of

watch movement. Tr. 115-116.

       Finally, while most of Plaintiff’s arguments are directed towards potential watch

purchasers, Plaintiff briefly mentions the possibility of confusion on the part of members of the

general public who observe the watch on a purchaser’s wrist. While a Lancaster viewed on

someone’s wrist would still appear to contain a restored antique pocket watch movement, hands,

and face that have been re-appropriated into a wristwatch, the viewer would not know that it was


                                                  9
    Case 1:17-cv-05575-AJN-OTW Document 168 Filed 09/11/20 Page 10 of 16


Vortic rather than Hamilton that had done the restoration and modification. Although it is true

that “[t]he likelihood of confusion test concerns not only potential purchasers but also the general

public[,] . . . such third parties are only relevant if their views are somehow related to the

goodwill of the aggrieved manufacturer.” Landscape Forms, Inc. v. Columbia Cascade Co., 113

F.3d 373, 382-83 (2d Cir. 1997). Plaintiff has not articulated any basis on which to conclude that

the appearance of its mark on the inner workings of the watch—visible only upon close

inspection—would result in initial interest confusion among members of the public.

       The Polaroid Factors Support a Finding Against Infringement

       When conducting a Polaroid analysis, “it is incumbent upon the district judge to engage

in a deliberate review of each factor, and, if a factor is inapplicable to a case, to explain why.”

Arrow Fastener Co., 59 F.3d at 400; Bumble Bee Seafoods, 2004 U.S. Dist. LEXIS 13897, at

*19-24 (selectively applying Polaroid factors). As the Court noted in its summary judgment

opinion, a number of the Polaroid factors are not helpful to this case. It concluded strength of

mark and similarity factors are not relevant in a case where there is a modified genuine product

with full disclosure. Likewise, proximity of the products, bridging the gap, and the quality of the

product are all also unhelpful, because application of these factors would penalize defendants

who have only lightly modified a genuine product. Yet, under Champion, these are the

defendants who have the lowest burden to meet the full disclosure standard. See Champion, 331

U.S. at 129. The Court found that only actual confusion, the defendant’s good faith, and the

sophistication of the buyers are relevant Polaroid factors.

       Plaintiff objects to this analysis, but fails to explain how these excluded factors comport

with a Champion analysis. The Court therefore adheres to its original conclusion. However, the

Court notes that even if it were to consider all of the Polaroid factors, the outcome would not

change.


                                                  10
    Case 1:17-cv-05575-AJN-OTW Document 168 Filed 09/11/20 Page 11 of 16


       First, the Court agrees with Plaintiff that its mark is relatively strong. The mark is

fanciful, rather than descriptive or suggestive. That alone, however, is not enough to enable a

finding of infringement. Plaintiff has put forth scant evidence of distinctiveness in the

marketplace. See McGregor-Doniger Inc. v. Drizzle Inc., 599 F.2d 1126, 1132 (2d Cir. 1979)

(“We view evidence concerning the origin-indicating significance of a mark in the marketplace

as relevant to and probative of the strength of a mark and hence useful in assessing the likelihood

of confusion.”); see also Streetwise Maps, 159 F.3d at 744. And the Court notes that the Plaintiff

has not shown that the mark’s strength is of a kind such that the views of non-purchaser

members of the public “are somehow related to the goodwill of the aggrieved manufacturer.”

Landscape Forms, 113 F.3d at 382-83.

       Second, with regard to similarity, there is no question that the Lancaster contains the

Hamilton mark. But similarity is not assessed in a vacuum. “In judging similarity, courts are to

consider all factors that could reasonably be expected to be perceived by and remembered by

potential purchasers.” Arrow Fastener Co., 59 F.3d at 394 (internal quotation marks and citation

omitted). This includes “the overall impression created by the [marks] and the context in which

they are found.” Star Indus., 412 F.3d at 386 (citation omitted). Presumably, the presence of

disclosure from both advertisements and the watch itself would be critical to assessing the

overall impression and context in which the Hamilton mark appears. This factor therefore would

not support a finding of a likelihood of confusion.

       Third, the proximity of the products factor would essentially be a wash. Plaintiff argues

that the market for its products and Lancaster are the same because they both sell watches. But

presumably there is substantial variation within the watch market. Plaintiff has not put forth any

evidence that it makes a watch similar to the Lancaster, such as a wristwatch that looks like a

pocket watch or any kind of restored watches. In fact, Plaintiff has put forth little information


                                                 11
    Case 1:17-cv-05575-AJN-OTW Document 168 Filed 09/11/20 Page 12 of 16


about its own products other than the fact that they are watches and can be expensive. Plaintiff

has not shown that this factor supports a finding of a likelihood of confusion.

        Fourth, with regard to the bridging the gap, Plaintiff concedes that this factor is irrelevant

to this case, albeit for different reasons than the Court. See Pretrial Memo, Dkt. No. 145 at 12-13

(“The bridging the gap factor, therefore, has no bearing on the question whether Plaintiff have

adequately proven Defendants’ liability.”) (cleaned up). Regardless, there is no question that

Plaintiff has not submitted any evidence for this factor.

        Fifth, the quality of the products factor would also not support a finding of a likelihood of

confusion. Plaintiff seizes on a 2014 comment made by Mr. Custer on a message board stating

that the watch may be easily jarred and is not necessarily for everyday use. See Exh. 8. But

even assuming that this comment was admissible evidence, it would be of no value to assessing

the quality of the Lancaster one way or the other. The Court credits Mr. Custer’s testimony at

trial that he had not built any watches at this point and he was “just speculating.” Tr. 39.

Plaintiff’s counsel conceded that there was no “evidence as to the reliability of watches actually

manufactured.” Tr. 146. Likewise, there is virtually no evidence in the record about the

durability, reliability, or overall quality of Plaintiff’s products.

        Turning to those Polaroid factors that are indisputably relevant in this case, the Court

finds that they weigh heavily against a finding of a likelihood of confusion.

        The Court finds that there is no evidence of actual confusion. Plaintiff does not rely on

consumer surveys to establish actual confusion. Instead, Plaintiff attempts to establish actual

confusion based only on a single email sent to a Canadian brand manager in 2015. See Exh. 22.

The email states in relevant part: “my friend is looking for a vintage hamilton as per attached.”

Plaintiff claims a Vortic advertisement was attached to an email. As an initial matter the text of

the email is quite vague. It is unclear if the sender’s friend is interested in a product that is


                                                   12
    Case 1:17-cv-05575-AJN-OTW Document 168 Filed 09/11/20 Page 13 of 16


similar to Vortic’s or actually thinks that Vortic’s product was made by or is affiliated with

Hamilton.

       But there are more fundamental problems with the email. Plaintiff relied on the

testimony of one of its employees, Mary Murielle Raveloson, to authenticate and lay the

foundation for the email so it could be admitted. But on cross-examination, Ms. Raveloson

testified that she was not initially in the forwarding chain in the email, as shown in the exhibit,

and that it was sent to her later on. Tr. 137. More importantly, when asked whether the Vortic

ad was attached to the email, Ms. Raveloson stated that she thought so based on her

“assumption” and then stated that “I don’t remember actually.” Tr. 129. Based on her demeanor

at trial, Ms. Raveloson seemed genuinely unsure as to whether the ad was attached to the email

as well as the email provenance generally.

       Due on these apparent deficiencies as to Exhibit 22’s reliability, if not its authenticity, the

Court concludes that it does not support a finding of actual confusion.

       Next, the Court finds that Defendants demonstrated good faith in producing the

Lancaster. At trial, Mr. Custer testified extensively about his intentions in starting Vortic and

creating the Lancaster. The Court credits this testimony, concluding that he did not intend to

cause consumer confusion but rather sought to “preserve American history” by salvaging and

restoring the hearts of antique pocket watches. See Tr. 59; see also Tr. 32. Mr. Custer viewed

himself as “upcycling,” restoring previously nonfunctional antique watch movements and parts,

and making them into something of “much greater value.” Tr. 101. To be sure, Mr. Custer did

intend to gain some benefit from displaying the Hamilton mark, albeit more from Hamilton’s

historical significance rather than its modern-day reputation. But the benefit Mr. Custer sought

was no more than what he fairly believed he was entitled to by including restored, genuine

antique Hamilton movements, hands, and faces. See Champion, 331 U.S. at 130 (noting that it


                                                 13
       Case 1:17-cv-05575-AJN-OTW Document 168 Filed 09/11/20 Page 14 of 16


can be “wholly permissible” that the “second-hand dealer gets some advantage from the trade

mark”).

         Last and perhaps most importantly, the Court finds that the customer base at issue is

highly sophisticated. There is no dispute here that the Lancaster is very expensive. As the

Second Circuit has explained, “[t]he greater the value of an article the more careful the typical

consumer can be expected to be.” McGregor-Doniger, 599 F.2d at 1137. This is especially true

when it comes to watches. See Swatch Group (U.S.) Inc. v. Movado Corp., No. 01-cv-286, 2003

U.S. Dist. LEXIS 6015, at *14 (S.D.N.Y. Apr. 9, 2003) (“The average consumer spending

hundreds of dollars on a watch that will be worn for years is likely to give close attention to the

type of watch he or she is buying.”). The sophistication of the buyers is important in this case.

The potential customer base for the Lancaster would be particularly attuned to the disclosure

provided and would almost certainly seek out easily accessible information about the watch

before making this substantial investment. If they do so, nothing in the record supports that they

would be confused as to what extent Hamilton is connected to the watch.

                                                 ***

         Weighing the full disclosure factor as well as the Polaroid factors together, the Court

finds that there is not a likelihood of confusion in this case. As an initial matter, many of the

Polaroid factors do not support a finding of infringement. It is true that the Hamilton mark is

relatively strong and the Lancaster undoubtedly displays the Hamilton mark. But the adequacy

of the disclosure as detailed in the above factual findings, combined with the sophistication of

the customer base, eliminates any likelihood that a significant number of ordinary prudent

purchasers would be confused as to the Lancaster’s origins. Accordingly, Defendants are

entitled to judgment on the trademark infringement claim.

III.     REMAINING CLAIMS


                                                 14
     Case 1:17-cv-05575-AJN-OTW Document 168 Filed 09/11/20 Page 15 of 16


         The Court also finds that Defendants are entitled to judgment on the remaining claims.

         A.       Federal Counterfeiting Claim

         In order to prevail on a counterfeiting claim, Plaintiff must show that use of the

counterfeit mark is “likely to cause confusion, or to cause mistake, or to deceive.” 15 U.S.C. §

1114(1)(a); see also Gucci Am., Inc. v. Guess?, Inc., 868 F. Supp. 2d 207, 242 (S.D.N.Y. 2012)

(observing that “counterfeiting is the hard core or first degree of trademark infringement.”)

(internal quotation marks and citation omitted). As discussed above, the Lancaster is not likely

to cause deception or confusion. Therefore, Defendants are entitled to judgment on this claim.

         B.       New York State Dilution Claim

         In order to establish a dilution claim under New York General Business Law § 360-l, a

plaintiff must show, inter alia, a likelihood of dilution by blurring or tarnishment. Deere & Co.

v. MTD Prods., 41 F.3d 39, 42 (2d Cir. 1994). 2 Plaintiff relied solely on the standard for dilution

by blurring and did not assert a claim for dilution by tarnishment. See Dkt. No. 145 at 42. As

Plaintiff acknowledges, see Dkt. No. 145 at 42, “[t]o determine the likelihood of dilution by

blurring [under New York law], courts consider six factors similar to the Polaroid factors.”

Lapine v. Seinfeld, 375 F. App’x 81, 85 (2d Cir. 2010); see N.Y. Stock Exch., Inc. v. N.Y., N.Y.

Hotel, LLC, 293 F.3d 550, 558 (2d Cir. 2002) (six-factor New York dilution test considers “(i)

the similarity of the marks; (ii) the similarity of the products covered; (iii) the sophistication of

the consumers; (iv) the existence of predatory intent; (v) the renown of the senior mark; and (vi)

the renown of the junior mark”). As discussed above, the Polaroid factors do not favor a finding

of infringement. Defendants are therefore entitled to judgment on this claim.

         C.       Unfair Competition Claims


2
 Although Plaintiff’s pretrial memorandum referenced the federal dilution standard, the Complaint never included
such a claim, and Plaintiff’s counsel confirmed at trial that Plaintiff is not pursuing a federal dilution claim. See Tr.
161.

                                                           15
      Case 1:17-cv-05575-AJN-OTW Document 168 Filed 09/11/20 Page 16 of 16


        The standard for a trademark infringement claim under 15 U.S.C. § 1114(1) is the same

as the standard for an unfair competition claim under 15 U.S.C. § 1125(a). See Mushroom

Makers, Inc. v. R. G. Barry Corp., 580 F.2d 44, 47 (2d Cir. 1978) (per curiam) (“It is well settled

that the crucial issue in an action for trademark infringement or unfair competition is whether

there is any likelihood that an appreciable number of ordinarily prudent purchasers are likely to

be misled, or indeed simply confused, as to the source of the goods in question.”); Legends Are

Forever, Inc. v. Nike, Inc., 58 F. Supp. 3d 197, 205-06 (N.D.N.Y. 2014). A New York unfair

competition claim is identical to its federal counterpart but adds the requirement that plaintiff

must prove bad faith. See LuxSoma LLC v. Leg Res., Inc., 289 F. Supp. 3d 514, 526-27

(S.D.N.Y. 2018). Because Defendants are entitled to judgment on the trademark infringement

claim, they are entitled to judgment on these claims as well.

IV.     CONCLUSION

        For the foregoing reasons, the Court finds in favor of Defendants on all claims. The

Clerk of Court is respectfully directed to enter judgment and close this case.



Dated: September 11, 2020
       New York, New York
                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge




                                                 16
